Citation Nr: 1115195	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-17 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and two friends



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to June 1946 and from October 1950 to February 1952.  He died in May 1991.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a April 2006 rating decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2005; the immediate cause of death was cardiopulmonary arrest and atherosclerotic heart disease.  The Veteran's death certificate also indicates that a cerebral vascular accident was a significant condition that contributed to his death but which did not result in the underlying cause of death.

2.  At the time of his death, the Veteran was service connected for PTSD (50 percent), for hearing loss (100 percent), and for tinnitus (10 percent).

3.  The medical evidence relates the cause of the Veteran's death to his military service.
CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See id.  Service connection for the cause of death is not limited to death caused only by diseases or disabilities that had already been service connected at time of death, but rather it applies to any chronic disability or disease that either began during or was otherwise caused by a veteran's military service.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

For VA purposes, a contributory cause of death is inherently one not related to the principal cause.  In determining whether a Veteran's service-connected disabilities contributed to his death, it must be shown that they contributed substantially or materially; that they combined to cause death; or that they aided or lent assistance to the production of death.  It is not sufficient to show that they casually shared in producing death, but rather it must be shown that there was a causal connection.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

VA also acknowledges there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that service-connected conditions were of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that service-connected conditions accelerated death unless such conditions affected a vital organ and were of themselves of a progressive or debilitating nature.

The Veteran was a decorated soldier who served honorably in both World War II and in the Korean War.  He separated from service in February 1952 and passed away in May 2005.  The Veteran's death certificate lists the immediate causes of his death as cardiopulmonary arrest and atherosclerotic heart disease.  The death certificate also indicates that a cerebral vascular accident was a significant condition that contributed to the Veteran's death but which did not result in the underlying cause of death.

At the time of his death, the Veteran was service connected for PTSD (50 percent), for hearing loss (100 percent), and for tinnitus (10 percent).  He also had a number of other non-service connected disabilities, including, among others, congestive artery disease, cardiopulmonary disease, congestive heart failure, diabetes mellitus, arthritis, hypertension, and dementia.  The Veteran also was obese.  It is noted that during his lifetime, the Veteran had a heart attack at approximately 40 years of age, he had bypass surgery, and he had a cerebral vascular accident.

The appellant has advanced several theories for why she believes the Veteran's death is attributable to his time in service.  First, she believes that the stress from the Veteran's PTSD either caused or aggravated either his heart disease or his hypertension, eventually causing his death.  The appellant also believes the Veteran's dementia was caused by concussions he incurred while boxing in the military, and that this dementia then contributed to causing his death.

In support of her claim, the appellant advanced statements from two doctors.  In November 2005, Ben Kurtz, D.O., noting that the Veteran was a boxer in service and developed dementia later in life, opined that the Veteran's years in the service led to his demise, dementia, and death, reasoning that repeated blows to the brain causes swelling, brain damage and bleeding in the brain.  

In a second letter, Dr. Kurtz wrote that the Veteran had hypertension, PTSD, and heart problems which led to his demise, and that the Veteran had trauma during two wars that may have contributed to his condition. 
      
The appellant also submitted an August 2007 letter from Irving Borstein, Ph.D., who stated that he treated the Veteran's PTSD on several occasions in 2003 and 2004 and that at those times the Veteran had high blood pressure and cardiovascular problems.  Dr. Borstein stated that it was well documented in literature that veterans with PTSD due to stress do exhibit high blood pressure and heart conditions that contribute to their death; he then opined that it was highly probable that the Veteran's PTSD contributed to his death.
      
A VA medical opinion was obtained in January 2008 to address the cause of the Veteran's death.  The examiner concluded that it was less likely than not that the Veteran's death was caused by or materially expedited by his service connected disabilities (PTSD, tinnitus, and hearing loss).  However, the examiner gave no rationale for his conclusion, aside from noting that he had reviewed the Veteran's claims file.  The examiner also found that while the Veteran was a boxer in service, it was less likely than not that his death was caused by or materially expedited by his boxing while in military service.  The examiner explained that there was no indication in the claims file that the Veteran had any concussions while in service, and while the boxing may have led to the development of dementia, there was no way to causally relate the Veteran's death to his dementia. 

Given the conflict between the medical opinions that were of record, the Board sought an expert medical opinion.  The doctor was asked to review the evidence of record and then provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that a disability of service origin, to include the Veteran's service connected disabilities (PTSD, hearing loss, and tinnitus), contributed substantially or materially to cause his death; whether they combined to cause his death; or whether they aided or lent assistance to the production of his death.  

In September 2010 the Chief of Cardiology at a VA medical center addressed the Board's inquiry.  He established that the operative question was whether the Veteran's service connected PTSD contributed to his arteriosclerotic heart disease, which had been recognized as the underlying cause of the Veteran's death.  The doctor explained that hypertension was a well-recognized risk factor for arteriosclerotic heart disease, and he noted that the Veteran did in fact have hypertension.  He then articulated that it was clear from the literature that PTSD may well be associated with high blood pressure reactivity, generally higher rates of hypertension, and higher levels of stress hormones associated with hypertension.  He concluded that the evidence of a causal connection between PTSD and hypertension was well-established, and therefore he asserted that it was at least as likely as not that the Veteran's death from arteriosclerotic heart disease was causally connected to his PTSD and resulting hypertension.

Given this conclusion, the evidence is at the very least in relative equipoise, and therefore reasonable doubt will be resolved in the appellant's favor.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).



ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


